Exhibit 10.2

[Execution]

AMENDMENT NO. 12 TO

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 12 TO LOAN AND SECURITY AGREEMENT, dated December 4, 2012, by and
among Spartan Stores, Inc., a Michigan corporation (“Parent”), Spartan Stores
Distribution, LLC, a Michigan limited liability company (“Stores Distribution”),
Market Development, LLC, a Michigan limited liability company (“MDC”), Spartan
Stores Associates, LLC, a Michigan limited liability company (“Associates”),
Family Fare, LLC, a Michigan limited liability company (“Family Fare”), MSFC,
LLC, a Michigan limited liability company (“MSFC”), Seaway Food Town, Inc., a
Michigan corporation (“Seaway”), The Pharm of Michigan, Inc. (“Pharm”), a
Michigan corporation, Valley Farm Distributing Co., an Ohio corporation (“Valley
Farm”), Gruber’s Real Estate, LLC, a Michigan limited liability company (“Gruber
RE”), Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”), Custer
Pharmacy, Inc., a Michigan corporation (“Custer”), Spartan Properties
Management, Inc. (formerly known as Buckeye Real Estate Management Co.), an Ohio
corporation (“SPM”), Spartan Stores Fuel, LLC, a Michigan limited liability
company (together with Lead Borrower, Stores Distribution, United, MDC,
Associates, Family Fare, MSFC, Seaway, Pharm, Valley Farm, Gruber RE, Prevo,
Custer and SPM, each individually a “Borrower” and collectively, “Borrowers”),
any Person that at any time becomes party to a guarantee in favor of
Administrative Agent or otherwise liable on or with respect to the Obligations
(each individually a “Guarantor” and collectively, “Guarantors”), the parties to
the Loan Agreement (as hereinafter defined) from time to time as lenders (each
individually, a “Lender” and collectively, “Lenders”) and Wells Fargo Capital
Finance, LLC, successor by merger to Wachovia Capital Finance Corporation
(Central), formerly known as Congress Financial Corporation (Central), a
Delaware limited liability company, in its capacity as agent for Lenders (in
such capacity, “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers and Guarantors have entered into financing arrangements with
Agent and Lenders pursuant to which Lenders (or Administrative Agent on behalf
of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated December 23, 2003, by and among Borrowers, Guarantors, Agent
and Lenders, as amended and supplemented by Amendment No. 1 to Loan and Security
Agreement, dated as of July 29, 2004, Amendment No. 2 to Loan and Security
Agreement, dated as of December 22, 2004, Amendment No. 3 to Loan and Security
Agreement, dated as of December 9, 2005, Amendment No. 4 to Loan and Security
Agreement, dated as of March 17, 2006, Amendment No. 5 to Loan and Security
Agreement, dated as of April 5, 2007, Amendment No. 6 to Loan and Security
Agreement, dated as of May 22, 2007, Amendment No. 7 to Loan and Security
Agreement, dated as of May 20, 2009, Amendment No. 8 to Loan and Security
Agreement, dated as of May 4, 2010, Amendment No. 9 to Loan and Security
Agreement, dated September 30, 2010, Amendment No. 10 to Loan and Security
Agreement, dated July 19, 2011 and Amendment No. 11 to Loan and Security
Agreement, dated June 8, 2012 (as the same now exists and is amended and
supplemented pursuant hereto and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other Financing Agreements (as defined therein); and

 

Amendment No. 12 to LSA



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders agree to certain amendments to the Loan Agreement, and Administrative
Agent and Lenders are willing to agree to such amendments, subject to the terms
and conditions herein; and

WHEREAS, by this Amendment No. 12, Borrowers, Guarantors, Administrative Agent
and Lenders desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, the following definitions:

(i) “Amendment No. 12” shall mean Amendment No. 12 to Loan and Security
Agreement, dated December     , 2012, by and among Borrowers, Guarantors,
Administrative Agent and Lenders, as amended, modified, supplemented, extended,
renewed, restated or replaced.

(ii) “Senior Note Indenture” shall mean an Indenture, dated on or about the date
of Amendment No. 12, by and between Parent, as issuer, and The Bank of New York
Trust Company, N.A., as trustee, with respect to the Senior Notes, as the same
may be amended, modified, supplemented, extended, renewed, restated or replaced
from time to time.

(iii) “Senior Notes” shall mean, collectively, the 6.625% Senior Notes Due 2016
issued by Parent in the original aggregate principal amount not to exceed
$50,000,000 pursuant to the Senior Note Indenture, as the same may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

(b) Interpretation. For purposes of this Amendment No. 12, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings assigned to such terms in the Loan Agreement.

2. Restrictions on Subsidiaries. Section 8.14 of the Loan Agreement is hereby
amended by deleting the beginning reference to “Except for restrictions
contained in this Agreement or” and replacing it with “Except for restrictions
contained in this Agreement, in the Senior Note Indenture (as in effect on the
date of Amendment No. 12) or”.

3. Limitation of Restrictions Affecting Subsidiaries. Section 9.17 of the Loan
Agreement is hereby amended by (a) deleting the reference to “and” at the end of
clause (vi) therein, (b) deleting the period at the end of clause (vii) therein
and (c) adding the following at the end of clause (vii) therein: “, and
(viii) the Senior Note Indenture (as in effect on the date of Amendment
No. 12)”.

 

Amendment No. 12 to LSA



--------------------------------------------------------------------------------

4. Representations and Warranties. Each Borrower and Guarantor hereby represents
and warrants to Administrative Agent and Lenders the following (which shall
survive the execution and delivery of this Amendment No. 12), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrowers:

(a) This Amendment No. 12 and each other agreement or instrument to be executed
and delivered by the Borrowers and Guarantors pursuant hereto have been duly
authorized, executed and delivered by all necessary action on the part of each
of the Borrowers and Guarantors which is a party hereto and thereto and, if
necessary, their respective stockholders, members and managers and is in full
force and effect as of the date hereof, as the case may be, and the agreements
and obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein, constitute the legal, valid and binding
obligations of each of the Borrowers and Guarantors, respectively, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(b) The execution, delivery and performance of this Amendment No. 12 (a) are all
within each Borrower’s and Guarantor’s corporate or limited liability company
powers and (b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound.

(c) All of the representations and warranties set forth in the Amended Loan
Agreement and the other Financing Agreements are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as if
made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such date.

(d) No Default or Event of Default exists or has occurred and is continuing.

5. Condition Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative Agent:

 

Amendment No. 12 to LSA



--------------------------------------------------------------------------------

(a) receipt by Administrative Agent of counterparts of this Amendment No. 12,
duly authorized, executed and delivered by the parties hereto (including all
Lenders required for the amendments provided for herein);

(b) receipt by Administrative Agent, in form and substance satisfactory to
Administrative Agent, of a true, correct and complete copy of the Senior Note
Indenture;

(c) receipt by Administrative Agent of a true and correct copy of any consent,
waiver or approval (if any) to or of this Amendment No. 12, which any Borrower
is required to obtain from any other Person; and

(d) No Default or Event of Default shall exist or have occurred and be
continuing.

6. Effect of this Amendment. Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 12, the provisions of this Amendment No. 12 shall control. By
executing this Amendment No. 12, each Borrower is deemed to execute the Amended
Loan Agreement and to be bound by the terms and conditions thereof.

7. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 12.

8. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 12 and the other Financing Agreements (except as otherwise provided therein)
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Illinois but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Illinois.

9. Binding Effect. This Amendment No. 12 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

10. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 12.

11. Counterparts. This Amendment No. 12 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 12 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 12. Any party delivering an
executed counterpart of this Amendment No. 12 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

 

Amendment No. 12 to LSA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 12 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

ADMINISTRATIVE AGENT     BORROWERS

WELLS FARGO CAPITAL FINANCE, LLC,

successor by merger to Wachovia Capital

Finance Corporation (Central), f/k/a Congress

Financial Corporation (Central), as

Administrative Agent

    SPARTAN STORES, INC. By:         By:     Title:         Title:              
   

SPARTAN STORES DISTRIBUTION, LLC

MARKET DEVELOPMENT, LLC

SPARTAN STORES ASSOCIATES, LLC

FAMILY FARE, LLC

MSFC, LLC

SEAWAY FOOD TOWN, INC.

THE PHARM OF MICHIGAN, INC.

VALLEY FARM DISTRIBUTING CO.

GRUBER’S REAL ESTATE LLC

CUSTER PHARMACY, INC.

PREVO’S FAMILY MARKETS, INC.

SPARTAN PROPERTIES MANAGEMENT,

INC. (f/k/a Buckeye Real Estate Management Co.)

SPARTAN STORES FUEL, LLC

      By:           Title:    

 

Amendment No. 12 to LSA



--------------------------------------------------------------------------------

LENDERS

WELLS FARGO CAPITAL FINANCE, LLC,

successor by merger to Wachovia Capital Finance

Corporation (Central), f/k/a Congress

Financial Corporation (Central)

By:     Title:    

BANK OF AMERICA, N.A. (successor by

merger to Fleet Capital Corporation)

By:     Title:     PNC BANK, NATIONAL ASSOCIATION, successor to National City
Business Credit, Inc. By:     Title:    

FIFTH THIRD BANK, an Ohio Banking

Corporation, successor by merger to Fifth Third

Bank, a Michigan Banking Corporation

By:     Title:     U.S. BANK NATIONAL ASSOCIATION By:    

Title:

   

 

Amendment No. 12 to LSA